Exhibit 10.12

 

 

AGREEMENT OF SALE

 

Between

Anvil Construction Company, Inc.

(as Seller)

 

-and-

 

Lannett Company, Inc.

Or its nominee

 

(as Buyer)

 

 

Dated:

 

July 31, 2009

 

Property:

 

13200 Townsend Road

 

 

Byberry East Section of the Philadelphia Industrial Park

 

 

Philadelphia, PA

 

 

SCHEDULE OF EXHIBITS

 

 

Exhibit “A”:                            Legal Description

 

Exhibit “B”:                            FIRPTA Certificate

 

Exhibit “C”:                            Seller’s W-9 Form

 

Exhibit “D”:                            Buyer’s W-9 Form

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Sale and Purchase

3

2.

Purchase Price

3

3.

Escrow of Deposit

3

4.

Covenants, Representations and Warranties of Seller

4

5.

Representations & Warranties of Buyer

4

6.

Closing

4

7.

Apportionments; Expenses

5

8.

Damage or Destruction; Condemnation

5

9.

Quality of Title

6

10.

Notices

6

11.

Condition of the Property

7

12.

Commission

7

13.

Licensing Act

8

14.

W-9 Forms

8

15.

Defaults Prior to Closing

8

16.

Recording

8

17.

Miscellaneous

8

18.

Assignability

9

19.

Counterparts

9

20.

Conditions to Closing

9

 

2

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (the “Agreement”) is made as of July 31, 2009, by and
between Anvil Construction Company, Inc. a Pennsylvania Corporation,  having an
address of 2817 Southampton Road, Philadelphia, PA, 19154 (the “Seller”), and
Lannett Company, Inc., a Delaware Corporation having an address of  9000 State
Road, Philadelphia, PA 19136 , or its nominee or assignee (the “Buyer”).

 

Intending to be legally bound hereby, the parties hereto agree:

 

1.                                      Sale and Purchase.  Subject to the terms
and conditions hereinafter set forth, Seller agrees to sell and convey to Buyer,
and Buyer agrees to purchase and accept from Seller:  (a) all certain lots or
pieces of ground (the “Land”), together with the buildings, structures and other
improvements erected thereon (the “Improvements”), situated at 13200 Townsend
Road, Byberry East section of the Philadelphia Industrial Park, Philadelphia, PA
(under and subject to a lease with Buyer as Lessee and Seller as Lessor referred
to herein as (the “Existing Lease”) and attached hereto as Exhibit “E”, all as
more particularly described in Exhibit “A” attached hereto (the Land and the
Improvements are referred to herein, together, as the “Real Estate”); (b) all
easements, rights and privileges appurtenant to the Real Estate (the
“Appurtenances”) (the Real Estate and Appurtenances are referred to herein
collectively as the “Property).

 

2.                                      Purchase Price.  The aggregate purchase
price for the Property (the “Purchase Price”) shall be as outlined below based
on the date of Closing under this Agreement:

 

Purchase Period

 

Purchase Price

 

9/1/06-8/31/07

 

$

3,625,000.00

 

9/1/07-8/31/08

 

$

3,733,750.00

 

9/1/08-8/31/09

 

$

3,845,763.00

 

 

The Purchase Price shall be paid to Seller by Buyer as follows:

 

2.1                                         Three Hundred, Sixty Thousand
($360,000.00) Dollars (the “Deposit”) by certified check on the date of this
Agreement, the receipt whereof (subject to collection) is hereby acknowledged,
which sum has been delivered into escrow in accordance with Paragraph 3 hereof;
and

 

2.2                                         The balance of the Purchase Price at
Closing (as hereinafter defined) in cash or by bank certified or cashier’s check
or, at Seller’s direction, by wire transfer of immediately available federal
funds (if a check or by wire transfer, then in any case payable to or
transferred to the order or account of Seller or such other person as Seller may
designate in writing).

 

3.                                      Escrow of Deposit.

 

3.1                                         The Deposit has this day been
deposited with and shall be held in escrow by Roddy, Inc. (the “ Agent”).  The
parties and Agent agree that the Deposit, together with all interest earned
thereon (the “Escrow Funds”), shall be applied as follows:

 

3.1.1                                  If Closing is held, the Escrow Funds
shall be paid over to Seller and shall be credited to the Purchase Price.

 

3.1.2                                  If Closing is not held by reason of
Buyer’s default, the Escrow Funds shall be paid over to Seller and shall be
retained by Seller as provided for in Paragraph 15.1 below.

 

3.1.3                                  If Closing is not held by reason of
Seller’s default, the Escrow Funds shall be paid over to Buyer for use and
application by Buyer as provided for in Paragraph 15.2 below.

 

3.1.4                                  If Closing is not held by reason of a
failure of condition and not by reason of a default by Seller or Buyer
hereunder, the Escrow Funds shall be paid over to Buyer, neither party shall
have any further liability or obligation hereunder, and this Agreement shall
terminate.

 

3.2                                         The Escrow Funds shall be held in an
interest bearing money-market type account with a federally insured national or
state-chartered bank, savings bank, or savings and loan association.

 

3

--------------------------------------------------------------------------------


 

3.3                                         Agent and its stockholders and
employees are acting as agents only, and will in no case be held liable either
jointly or severally to either party for the performance of any term or covenant
of this Agreement or for damages for the nonperformance hereof, nor shall Agent
be required or obligated to determine any questions of fact or law.  Agent’s
only responsibility hereunder shall be for the safekeeping of the Escrow Funds
and the full and faithful performance by the Agent of the duties imposed by this
Paragraph 3.

 

3.4                                         Agent shall be obligated to disburse
the proceeds of the Escrow Funds at Closing or upon any cancellation or
termination of this Agreement, only upon the written instructions of both
parties, should Agent in its sole discretion request such instructions; and in
the absence of such instructions or in the event of any dispute, Agent shall be
and is hereby authorized, but not obligated, to pay the entire amount of the
Escrow Funds into court, and any expenses to Agent for so doing shall be payable
out of the Escrow Funds.

 

4.                                      Covenants, Representations and
Warranties of Seller.  Seller covenants, represents and warrants to Buyer as
follows:

 

4.1                                         Seller has the power and authority
to sell, transfer, convey and deliver the Property to be sold and purchased
hereunder.

 

4.2                                         The execution and delivery of this
Agreement, the consummation of the transactions provided for herein and the
fulfillment of the terms hereof will not result in a breach of any of the terms
or provisions of, or constitute a default under, any agreement of Seller or any
instrument to which Seller is a party or by which Seller or the Properties are
bound, or any judgment, decree or order of any court or governmental body, or
any applicable law, rule or regulation.

 

4.3                                         No notice by any governmental or
other public authority has been served upon the Seller, or anyone on the
Seller’s behalf, nor does Seller have any knowledge relating to violations of
any applicable state or federal statutes or regulations together with all
housing, building, safety, fire or other local ordinances.  Provided there is a
Closing hereunder, Buyer will be responsible for and shall comply, at Buyer’s
expense, with the requirements of any and all notices relating to violations of
the foregoing issued after Closing.  Seller further represents that the Property
is zoned L-2 — Limited Industrial.

 

4.4                                         As of the Commencement Date of the
Lease between Seller and Buyer referred to in Article 6.2.4 hereinbelow, there
is no action, suit or proceeding pending or, to the knowledge of Seller,
threatened, against or affecting the Property or any portion thereof or relating
to or arising out of the ownership, management or operation of the Property in
any court or before or by any federal, state or local department, commission,
board, bureau or agency or other governmental instrumentality which could, if
adversely decided, have any adverse effect on Buyer’s acquisition, ownership,
development or use of the Property.

 

4.5                                         Except for the Lease, there are no
outstanding leases, tenancies, licenses or other rights of occupancy or use for
any portion of the Property.

 

5.                                      Representations and Warranties of
Buyer.  Buyer represents and warrants to Seller as follows:

 

5.1                                         Buyer has the power and authority to
purchase the Property hereunder.

 

5.2                                         The execution and delivery of this
Agreement, the consummation of the transactions provided for herein and the
fulfillment of the terms hereof will not result in a breach of any of the terms
or provisions of, or constitute a default under, any agreement of Buyer or any
instrument to which Buyer is a party or by which Buyer is bound or any judgment,
decree or order of any court or governmental body or any applicable law, rule or
regulation.

 

5.3                                         It is understood that the Property
has been or will be inspected by Buyer or Buyer’s duly authorized agent pursuant
to Paragraph 21 hereof; that the same shall be purchased as a result of such
inspections and not in reliance upon any representations, inducements or
promises, either oral or written, made by the Seller, Agent or any selling agent
or other agent or Seller except as expressly stated in this Agreement, and
Seller and Agent shall not be responsible or liable for any agreement, condition
or stipulation not set forth herein relating to or affecting the Property.

 

6.                                      Closing.

 

6.1                                         The Closing under this Agreement
(the “Closing”) shall be held on or before the date that is sixty (60) days 
from the date of this Agreement.

 

6.2                                         At Closing, Seller shall deliver to
Buyer the following:

 

4

--------------------------------------------------------------------------------


 

6.2.1                                       A Special Warranty Deed to the Real
Estate, duly executed and acknowledge by Seller and in proper form for
recording, conveying fee simple title to the Real Estate to Buyer;

 

6.2.2                                        Possession to the Property shall be
delivered in “AS IS WHERE IS” condition as of the date of this Agreement, under
and subject to the existing lease between Buyer as Lessee and Seller as Lessor.

 

6.2.3                                     A valid assignment of the existing
lease, duly executed and acknowledged, pursuant to which Seller shall assign to
Buyer all of Seller’s right, title and interest in and to the existing lease and
Buyer shall assume the obligations of Seller under the existing lease.  Such
assignment shall include an indemnification from Seller to Buyer against
liability for claims asserted against Buyer under the existing lease for events
occurring prior to Closing and an indemnification from Buyer to Seller against
liability for claims asserted against Seller for events occurring after Closing.

 

6.2.4                                     A written certification from the
Department of Licenses and Inspections of the City of Philadelphia setting forth
the zoning classification of the Property and that there are no notices of any
uncorrected municipal code violations.  Buyer shall be responsible to correct
any municipal code violations in accordance with its obligations under the
Existing Lease  by and between Seller and Buyer for the Premises dated June 26,
2006, a copy of which is attached hereto as Exhibit “      ”, but in no event is
Buyer responsible for any violations relating to conditions that pre-date the
Commencement Date of the Existing Lease so long as any such violations are not
due to acts of Buyer.

 

6.3                                         At Closing, Buyer shall deliver to
Seller the following:

 

6.3.1                                   A title company or bank certified or
cashier’s check, or at Seller’s direction, a wire transfer of immediately
available federal funds in either case payable to or transferred to the order or
account of Seller or to such other person as Seller shall designate in writing
for the balance of the Purchase Price required under Paragraph 2 hereof.

 

6.4                                         Notwithstanding anything to the
contrary herein concerning apportionment and/or responsibility for expenses,
real estate taxes, insurance, pro rations and maintenance the responsibilities,
terms and conditions of the Existing Lease shall supersede and amend any terms
to the contrary set forth in this Agreement of Sale.

 

7.                                      Apportionments; Expenses.

 

7.1                                         Apportionments.  The following items
shall be adjusted and apportioned between Seller and Buyer as follows:

 


(A)                                       REAL ESTATE TAXES, MINIMUM AND
ADDITIONAL RENTS FROM TENANT UNDER THE EXISTING LEASE, ALL UTILITIES, OPERATING
EXPENSES AND OTHER APPORTIONABLE INCOME AND EXPENSES PAID TO OR PAYABLE BY
SELLER SHALL BE APPORTIONED PRO RATA ON A PER DIEM BASIS AS OF CLOSING, WITH
BUYER PAYING THE TAXES AND OTHER EXPENSES OF OWNERSHIP AND BEING CREDITED WITH
RENTALS PAYABLE FOR THE DATE OF CLOSING.  TAXES, AND ADDITIONAL RENT PAID ON
ACCOUNT THEREOF, SHALL BE APPORTIONED BASED ON THE FISCAL YEAR OF THE TAXING
AUTHORITY.


 

7.2                                        
Expenses.                                 Each party shall pay all its own
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including, without limiting the generality of the
foregoing, (i) all costs and expenses stated herein to be borne by a party, and
(ii) all of their respective accounting, legal and appraisal fees.  Buyer, in
addition to Buyer’s other expenses, shall pay for (a) all recording charges
incident to the recording of the deeds for the Real Estate, (b) all title
insurance premiums incurred by Buyer.  Seller and Buyer shall each pay one half
of all realty transfer taxes.

 

8.                                      Damage or Destruction; Condemnation.

 

8.1                                         Risk of loss to the Property from
fire or other casualty shall be borne by Seller until Closing.  If the Property
or any portion thereof is substantially damaged or are destroyed by fire or
other casualty prior to Closing and Seller is unable or fails to restore, by the
date established for Closing, the damaged portion of the Property to a condition
equivalent to that which existed immediately prior to the casualty, then Buyer
shall have the option of canceling the Agreement or electing to proceed.  For
purposes of this paragraph, substantial damage shall be damage estimated by a
contractor of Seller’s selection and reasonably acceptable to Buyer, to cost in
excess of $100,000 to repair.  In the event that damage is not substantial or
if, notwithstanding substantial damage, Buyer elects to proceed with Closing,
Seller shall assign to Buyer all of the Seller’s right, title and interest in
the proceeds to be paid on the claim of loss.

 

5

--------------------------------------------------------------------------------


 

8.2                                         If prior to Closing, any
“substantial portion” of the Property become subject to a condemnation
proceeding or a threat thereof by public or quasi public authority having the
power of eminent domain, Seller shall immediately notify Buyer thereof in
writing and Buyer may elect to terminate this Agreement.  For purposes of this
Paragraph, “substantial portion” shall be defined as a taking of such portion of
the Property such that Buyer’s use of the Property would be materially impacted
as Buyer shall determine or the taking of such land which prevents access to the
Property from a public road.  If Buyer elects to terminate this Agreement, it
shall so notify Seller within fifteen (15) days after Buyer has received written
notice of such proceedings from Seller and the Escrow Funds shall be returned to
the Buyer and this Agreement shall be deemed null and void and the parties
hereto shall have no further obligations to or recourse against each other with
regard to the matters provided for herein.  If Buyer has not elected to
terminate this Agreement as provided in this Paragraph, the transaction shall
proceed as contemplated herein, in which event Buyer shall be entitled to
receive all proceeds of any award or payment in lieu thereof.

 

8.3                                         All existing casualty insurance
policies respecting the Property shall be maintained and kept in full force and
effect by Seller pending Closing.

 

9.                                      Quality of Title.

 

9.1                                         Permitted Exceptions.  On or before
the date ten (10) days after the date of this Agreement, Buyer shall notify
Seller in writing of any objections to title as reported in a title commitment
obtained by Buyer and shall deliver to Seller a copy of the title commitment
which contains such objectionable item.  Seller may undertake to eliminate any
such objection.  Seller shall notify Buyer in writing (the “Seller’s Notice”)  
within ten (10) days after receipt of Buyer’s notice whether or not Seller will
agree to cure or remove such objection at or prior to Closing.  If Seller does
not elect to cure or remove any such objection, then Buyer shall thereafter have
the option, to be exercised within five (5) days after receipt of Seller’s
notice, to terminate this Agreement, in which event this Agreement shall be null
and void and the Escrow Funds shall be returned to Buyer and the parties shall
have no further obligations to or recourse against each other.  If Buyer does
not terminate this Agreement as aforesaid, Buyer shall be deemed to have waived
any objections to title reported in Buyer’s title commitment that Seller has not
agreed to cure or remove in Seller’s Notice and such objections shall become
Permitted Exceptions.

 

9.2                                         Title.  Title to the Property shall
be good and marketable and such as will be insured by a reputable title
insurance company at regular rates.  Title to the Properties shall be conveyed
free and clear of all liens, easements and other encumbrances, other than the
Permitted Exceptions.  In the event Seller shall not be able to convey title to
the Property on the date of Closing in accordance with the foregoing provisions
of this Agreement, subject only to Permitted Exceptions, then Buyer shall have
the option, exercisable by written notice to Seller at or prior to the Closing,
of (i) accepting at Closing such title as Seller is able to convey, with no
deduction from or adjustment of the Purchase Price except for adjustment equal
to the amount of any lien, judgment or other encumbrance of an ascertainable and
liquidated amount together with interest and penalties thereon, if any; or
(ii) declining to proceed to Closing; and in the latter event all obligations,
liabilities and rights of the parties under this Agreement shall terminate, and
the Escrow Funds shall be returned to Buyer.  Notwithstanding anything to the
contrary contained herein, Seller shall remove, at or prior to Closing, all
liens or encumbrances that can be removed by the payment of money, whether or
not Buyer objects to such liens or encumbrances pursuant to Section 9.1 above.

 

9.3                                         No Further Encumbrance.   Except for
a conveyance to a family member(s) or trust for the benefit of a family
member(s) of Seller’s principals, which would be subject to the terms and
conditions of this Agreement, Seller shall not convey or encumber the Property
or any portion thereof without Buyer’s prior written consent.

 

10.                               Notices.  All notices and other communications
hereunder shall be in writing (whether or not a writing is expressly required
hereby), and shall be deemed to have been given if hand delivered or sent by an
express mail service or by courier, then if and when delivered to and received
by the respective parties or one (1) day after delivery was refused at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby):

 

10.1                                  If to Seller:

 

Anvil Construction Company Inc.

2817 Southampton Road

Philadelphia, Pennsylvania  19154

 

Attention:  Mark Andreassi (mcahardhat@aol.com)

 

6

--------------------------------------------------------------------------------


 

With a required copy to:

 

COHEN, SEGLIAS, PALIAS, GREENHALL & FURMAN, PC

United Plaza / 19th Floor

30 South 17th Street

Philadelphia, PA  19103

 

Attention:  Lonny Cades, Esquire (lcades@cohenseglias.com)

 

With a required copy to Agent:

 

Roddy Inc.

3220 Tillman Drive, Suite 112

Bensalem, PA  19020

 

Attention: Francis T. Roddy (frank@roddyinc.com)

 

10.3           If to Buyer:

 

Lannett Company, Inc.

9000 State Road

Philadelphia, PA  19136

 

Attention:  Brian Kearns (bkearns@lannett.com)

 

With a required copy to:

 

Fox Rothschild, LLP

2000 Market Street, 10th Floor

Philadelphia, PA  19103

 

Attention:  Samuel H. Israel, Esquire (sisrael@foxrothschild.com)

 

With a required copy to Agent:

 

Roddy Inc.

3220 Tillman Drive, Suite 112

Bensalem, PA  19020

 

Attention: Francis T. Roddy (frank@roddyinc.com)

 

11.          Condition of the Property.  Buyer further agrees to accept the
Property at Closing in the condition at that time subject to the provisions of
Paragraphs 6.2.2 and 8 hereof Buyer agrees and confirms (i) that neither Seller,
Agent, nor any agent, employee or representative of Seller, has made and does
not make herein any representation or warranty as to the condition of all or any
portion of the Property (including, without limitation, the condition of the
Property’s roof and mechanical, electrical, heating, plumbing, air conditioning
and structural units, systems and components, and (ii) that the Property is
being sold “as is-where is” and without any express or implied warranty
whatsoever as to the condition thereof, fitness for a particular purpose, or
otherwise.

 

12.          Commission.

 

12.1           Seller hereby agrees to pay to Roddy Inc., Agent for its services
rendered in this transaction a commission of six percent (6%) of the gross sale
price, said commissions to be paid if, as and when Closing occurs.  Upon receipt
of such commission, Seller and Agent represent, warrant and agree that no
further commission will be owed to Roddy Inc. under or in connection with the
Existing Lease, and Seller represents and warrants that no further commission
will be owed to any other broker acting for or on behalf of Seller under or in
connection with the Existing Lease.

 

12.2           Seller and Buyer each represent and warrant to the other that
Roddy, Inc. is the sole broker in this transaction.  Seller agrees to compensate
said broker at the time of Closing in connection with the conveyance of the
Property as set forth above.  If any claim is asserted by any person, firm or
corporation, other than Roddy,

 

7

--------------------------------------------------------------------------------


 

Inc. in the sale of the Property resulting from any act, representation or
promise of either Seller or Buyer, such party shall indemnify, defend and save
harmless the other party from such claim.

 

Default

 

In the event Closing is not made due to the default of Buyer, and the monies
paid on account hereof are retained by Seller as assessed and liquidated
damages, Roddy Inc. shall receive for its services fifty percent (50%) of the
said monies retained not to exceed six percent (6%) of the Purchase Price, and
Seller agrees to pay the sum upon such retention

 

13.          Licensing Act.

 

13.1           Pursuant to the provisions of the Pennsylvania Real Estate
Licensing and Registration Act, 63, PA state. Ann. Sections 455.101 as amended
(the “Act”), Agent hereby makes the following disclosures to Buyer:

 

(a)   Agent is the agent of Seller, not Buyer;

 

(b)   Section 801 of the Act established a Real Estate Recovery Fund.  The basic
purpose of the Real Estate Recovery Fund is to compensate an aggrieved person
for the unpaid portion of a judgment, based on a claim against a person licensed
under the Act, for fraud, misrepresentation or deceit in any transaction for
which a license is required under the Act.  For further information concerning
the Real Estate Recovery Fund, Buyer should contact the Pennsylvania Real Estate
Commission at (717) 783-3500;

 

(c)   Access to a public road may require issuance of a highway occupancy permit
from the Department of Transportation.

 

14.          W-9 Forms.

 

14.1           Buyer and Seller warrant and represent that Buyer and Seller have
completely filled out the W-9 forms attached hereto as Exhibit “C” and
Exhibit “D” and made a part hereof and understand that the Deposit can not be
deposited in the Escrow Fund unless and until both of such W-9 forms are
completed and delivered to Agent.

 

Buyer’s Federal Tax ID number               23-0787699

Seller’s Federal Tax ID number               23-1596922

 

15.          Defaults Prior to Closing.

 

15.1           Should Buyer violate or fail (in breach of his obligations
hereunder) to fulfill or perform any of the terms, conditions or undertakings
set forth in this Agreement applicable to it at or prior to Closing, and if as a
result thereof a Closing hereunder shall not occur, then Seller shall, as its
sole remedy therefore, retain the Escrow Funds as liquidated damages (and not as
a penalty) for such breach, and Buyer and Seller shall each be released from all
further liability or obligation hereunder and this Agreement shall terminate.

 

15.2           Should Seller violate or fail (in breach of its obligations
hereunder) to fulfill or perform any of the terms, conditions or undertakings
set forth in this Agreement applicable to him at or prior to Closing, and if as
a result thereof a Closing hereunder shall not occur, then in such case Buyer
shall have the remedies available to it in law or equity including the right to
specific performance.

 

16.          Recording.    Intentionally omitted.

 

17.          Miscellaneous.

 

17.1           Tender.  Formal tender of an executed deed and purchase money is
hereby waived; but nothing herein shall be deemed a waiver of the obligation of
Seller to execute, acknowledge and deliver the deed to the Property or the
concurrent obligation of Buyer to pay the Purchase Price.

 

17.2           Time of the Essence.  All times, wherever specified herein, are
of the essence of this Agreement.

 

17.3           FIRPTA.  At Closing Seller shall deliver to Buyer a written
certification in the form of Exhibit “B” to Buyer and dated no earlier than ten
(10) days prior to the date of Closing, which certification shall be in
compliance with The Tax Reform Act of 1984 (the “Act”) and the regulations
thereunder that are imposed by the Foreign

 

8

--------------------------------------------------------------------------------


 

Investment in Real Property Tax Act (“FIRPTA”), and certifying that Seller is
not a person subject to withholding under FIRPTA and the Act, and containing
Seller’s tax identification number and address.

 

17.4           Governing Laws; Parties at Interest.  This Agreement shall be
governed by Pennsylvania law and shall bind and inure to the benefit of the
parties hereto and, their respective heirs, executors, administrators, personal
representatives, successors and assigns.

 

17.5           Headings.  The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

17.6           Entire Agreement; Amendments.  This Agreement and the Exhibits
hereto set forth all of the promises, covenants, agreements, conditions and
undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein.  This Agreement may not be changed orally but only
by an agreement in writing, duly executed by or on behalf of the party against
whom enforcement of any waiver, change, modification, consent or discharge is
sought.

 

17.7           The representations contained in Sections 4, 5 and 12 above shall
survive Closing.

 

18.          Assignability.  At and concurrently with a Closing hereunder Buyer
may assign any portion or all of its rights or obligations under this Agreement
without the consent of Seller, provided that such an assignment is to an entity
controlling, controlled by or under common control with Lannett Company Inc. 
Notwithstanding any such permitted assignment by Buyer, Buyer shall nevertheless
remain liable for all of Buyer’s obligations hereunder.

 

19.          Counterparts.  This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together constitute one and the same instrument.

 

20.          Conditions to Closing:

 

20.1           The obligation of Buyer under this Agreement to purchase the
Property from Seller is subject to the satisfaction at the time specified of
each of the following conditions (any or all of which may be waived in whole or
in part by Buyer at or prior to Closing):

 

(a)        All of Seller’s representations set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the date of Closing as though made on and as the date of Closing.

 

(b)        Seller shall have performed and complied with all of the terms and
conditions required by this Agreement to be performed or complied with by Seller
prior to or on the date of Closing.

 

In the event that all of the conditions set forth in this Section 20.1 are not
satisfied on or before the date of Closing, then Buyer, at Buyer’s option, may
terminate this Agreement by written notice to Seller, whereupon the Escrow Funds
shall be returned to Buyer, this Agreement shall be null and void, and Buyer and
Seller shall have no further liabilities or obligations hereunder.

 

20.2           The obligation of Seller under this Agreement to sell the
Property to Buyer is subject to the satisfaction at the time specified of each
of the following conditions (any or all of which may be waived in whole or in
part by Seller at or prior to Closing):

 

(a)        All of Buyer’s representations set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the date of Closing as though made on and as the date of Closing.

 

(b)        Buyer shall have performed and complied with all of the terms and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or on the date of Closing.

 

In the event that all of the conditions set forth in this Section 20.2 are not
satisfied on or before the date of Closing, then Seller, at Seller’s option, may
terminate this Agreement by written notice to Buyer, whereupon the Escrow Funds
shall be paid to Seller, this Agreement shall be null and void, and Buyer and
Seller shall have no further liabilities or obligations hereunder.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date and year first above written.

 

 

 

 

SELLER:

 

 

Anvil Construction Company, Inc.

 

 

 

 

 

 

Attest:

/s/ Mark Andreassi

 

By:

/s/ Mark Andreassi

 

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

Lannett Company, Inc.

 

 

 

 

 

 

Attest:

/s/ Keith R. Ruck

 

By:

/s/ Arthur P. Bedrosian

 

 

 

 

 

 

 

 

 

 

 

 

AGENT:

 

 

Roddy Inc.

 

 

 

 

 

 

Attest:

/s/ Francis T. Roddy

 

By:

/s/ Francis T. Roddy

 

10

--------------------------------------------------------------------------------